Title: From George Washington to Jonathan Bryan, 17 March 1777
From: Washington, George
To: Bryan, Jonathan



Sir
Morristown in Jersey, March 17th 1777.

I have wrote to General Howe who commands in Georgia, to consult with you and the president of South Carolina, the propriety of making an Attempt upon St Augustine.
If on consideration the measure shall seem expedient & practicable, I flatter myself, that your State & that of South Carolina will chearfully concur and give General Howe every aid necessary for the execution of it.
The good consequences that will certainly result from such an Expedition, if attended with Success, are too obvious to escape your notice,

and lead me to hope for a ready compliance with the requisition, if it shall appear, after due consideration had of all circumstances, that the Enterprize would have a fortunate & favourable issue. I have the Honor to be with great respect Sir Your Most Obedt Servt

Go: Washington

